Citation Nr: 0427667	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from December 1967 
to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).  The veteran 
testified at a videoconference hearing with the Board in June 
2004 on the issue on appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, the November 2003 VA letter to the veteran 
discussing the provisions of the VCAA provided the 
requirements for establishing entitlement to an increased 
evaluation but did not address the requirements for 
establishing entitlement to service connection.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

The Board also notes that, although the May 2003 Statement of 
the Case and the December 2003 and March 2004 Supplemental 
Statements of the Case described the issue on appeal as 
whether new and material evidence has been received by VA to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include a dysthymic disorder with 
personality disorder and depression, the issue should have 
been adjudicated de novo, meaning as a new claim, because the 
prior rating decisions in May 1968, March 1986, and March 
1991 did not deny entitlement to service connection for a 
psychiatric disability.  Moreover, the veteran's April 2002 
notice of disagreement to the October 2001 rating action 
denying service connection for psychiatric disability and his 
May 2003 substantive appeal to the May 2003 Statement of the 
Case were timely filed.  See 38 U.S.C.A. § 20.302 (2003).   

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  Following completion of the foregoing, 
the RO should readjudicate the claim for 
service connection for a psychiatric 
disability, on a de novo basis and then 
provide the veteran and his representative 
with a Supplemental Statement of the Case, 
which should include the correct law and 
regulations.  If the case continues to be 
denied, the veteran and his representative 
should be given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


